 


 HR 5132 ENR: River Raisin National Battlefield Study Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 5132 
 
AN ACT 
To direct the Secretary of the Interior to conduct a special resource study to determine the suitability and feasibility of including in the National Park System certain sites in Monroe County, Michigan, relating to the Battles of the River Raisin during the War of 1812. 
 
 
1.Short titleThis Act may be cited as the River Raisin National Battlefield Study Act.  
2.Special resource study, Monroe County, Michigan, sites relating to Battles of the River Raisin 
(a)Study requiredThe Secretary of the Interior shall conduct a special resource study of sites in Monroe County, Michigan, relating to the Battles of the River Raisin on January 18 and 22, 1813, and their aftermath to determine— 
(1)the national significance of the sites; and  
(2)the suitability and feasibility of including the sites in the National Park System.  
(b)RequirementsThe study conducted under subsection (a) shall include the analysis and recommendations of the Secretary on— 
(1)the effect on Monroe County, Michigan, of including the sites in the National Park System; and  
(2)whether the sites could be included in an existing unit of the National Park System.  
(c)ConsultationIn conducting the study under subsection (a), the Secretary shall consult with— 
(1)appropriate Federal agencies and State and local government entities; and  
(2)interested groups and organizations.  
(d)Applicable lawThe study required under subsection (a) shall be conducted in accordance with Public Law 91–383 (16 U.S.C. 1a–1 et seq.).  
(e)ReportNot later than three years after the date on which funds are first made available for the study, the Secretary shall submit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing— 
(1)the findings of the study; and  
(2)any conclusions and recommendations of the Secretary.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
